Citation Nr: 1427793	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-38 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service
connected status-post lumbar fusion at L2-L4 due to fracture at L3 with 
degenerative arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





INTRODUCTION

The Veteran served on active duty from June 1966 to July 1967, August 1967 to February 1970, and from July 1974 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connected for a lumbar spine disability and assigned a 10 percent evaluation.

The February 2009 rating decision also established service-connection for residuals of adenocarcinoma of the prostate and assigned a 20 percent evaluation.  The Veteran disagreed with the assigned rating and the RO addressed the claim in its July 2010 statement of the case (SOC).  The assigned evaluation was increased to 40 percent in a July 2010 rating decision.  The Veteran filed a substantive appeal in August 2010; however, he specifically referenced only the issue of entitlement to an increased initial rating for the lumbar spine disability.  An appeal as to the claim of entitlement to an increased initial rating for residuals of adenocarcinoma of the prostate has therefore not been perfected.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 (2013) (if the SOC addressed multiple issues, the substantive appeal must either indicate that all issues are being appealed or it must specifically identify the issues being appealed).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the appeal must be remanded for further development.
With respect to the claim of entitlement to an increased initial evaluation for the service-connected lumbar spine disability, the Veteran was last afforded a comprehensive VA examination in February 2009.  Notably, the Veteran's representative has recently asserted that the Veteran's lumbosacral symptomatology has likely worsened since that time.  See the appellant's brief dated May 2014.  In this regard, the Veteran has complained of back spasms, which were not shown upon examination in 2009.  Accordingly, another examination is in order.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  All such available documents should be associated with the claims file.

2. Thereafter, the Veteran should be afforded a VA examination in order to determine the extent of his service-connected lumbar spine disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies, including X-rays, should be performed.

With respect to the service-connected lumbar spine, all pertinent pathology should be noted in the evaluation report.  In particular, the examiner should:

(a).  note the results (in degrees) of range-of-motion testing of the Veteran's lumbar spine.  In reporting these results, the examiner should discuss the severity of any associated pain on testing.  In particular, the examiner should discuss the extent of any incoordination, weakened movement, and excess fatigability on use of the Veteran's low back.  The examiner should equate the additional functional impairment due to pain, weakened movement, excess fatigability, or incoordination to additional loss of motion (beyond what is shown clinically).

(b).  discuss the nature and extent of any ankylosis (favorable or unfavorable) of the entire thoracolumbar spine, and unfavorable ankylosis of the entire spine.

(c).  report the number of incapacitating episodes that the Veteran has experienced, as well as their duration, in the past twelve months and whether these incapacitating episodes are due to intervertebral disc syndrome associated with the service connected lumbar spine disability.  [Note:  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.]

(d).  identify any evidence of neurological manifestations due to the service-connected lumbar spine disability, to include any neurological pathology affecting the lower extremities found to be due to this service-connected disability.  The examiner must identify the specific nerves affected or seemingly affected, and describe the degree of any impairment as mild, moderate, moderately severe, or severe.

(e).  The examiner should specifically address whether the Veteran's service-connected lumbar spine disability causes muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  To this end, the examiner should provide an opinion as to whether the Veteran's diagnosed scoliosis of the lumbosacral spine is at least as likely as not proximately caused or aggravated by the service-connected lumbar spine disability.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from aggravation.

(f).  address the impact of the service-connected lumbar spine disability upon the Veteran's industrial activities including his ability to obtain and maintain employment.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

3. After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

